Relator, as a taxpayer, seeks a writ of mandamus from this court to compel the county auditor to levy a tax on all the property possessed or controlled by the Cleveland Metropolitan Park District.
The Tax Commission demurred to the petition on the ground of misjoinder of parties, and the relator in open court conceded that that demurrer should be sustained.
The Metropolitan Park District filed a separate answer.
The County Auditor and the Board of County Commissioners filed a joint answer, to which the relator interposed a demurrer.
A demurrer searches the entire record, and therefore in this case reaches the petition. 31 Ohio Jurisprudence, 781, Section 202; Trott v. Sarchett, 10 Ohio St. 241; State, ex rel.Hartford Life Ins. Co., v. Douds, 96 Ohio St. 604,118 N.E. 1086; State, ex rel, Deal, v. Industrial *Page 524 Commission, 120 Ohio St. 269, 166 N.E. 198.
Mandamus is an extraordinary writ which will issue only when there is no other adequate remedy at law.
Section 5616, General Code, authorizes a taxpayer to file a complaint against an exemption of property from taxation and Section 5611-2, General Code, provides for appeal to the Court of Common Pleas.
The relator having another adequate remedy at law, a writ of mandamus will be denied.
Writ denied.
WEYGANDT, C.J., JONES, MATTHIAS, DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.